 



Exhibit 10.9
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (the “Agreement”) entered into as of this 30th day
of December, 2005, between SFBC International, Inc., a Delaware corporation (the
“Company”) and Arnold Hantman (“Hantman”).
     WHEREAS, Hantman has held various positions as an executive officer and
member of the Board of Directors of the Company and/or its subsidiaries pursuant
to an Employment Agreement dated May 20, 2005 (the “Employment Agreement”); and
     WHEREAS, the Company and Hantman have agreed to terminate his existing
relationship with the Company and its subsidiaries in a mutually acceptable
manner.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth in this Agreement, and intending to be legally bound, the Company and
Hantman agree as follows:

  1.   Termination and Resignation. The Employment Agreement is terminated
effective immediately. Hantman hereby resigns from all positions as an officer
and/or director of the Company and/or its subsidiaries and as manager of any
SFBC LLC’s effective immediately.     2.   Term of Agreement.

  (a)   Term. This Agreement shall commence on December 31, 2005 and continue
for a period of twenty-four (24) months (the “Term”).     (b)   Continuing
Effect. Notwithstanding any termination of this Agreement or the Employment
Agreement, at the end of the Term or otherwise, the provisions of Sections 7, 8
and 11shall remain in full force and effect and the provisions of Section 8 and
11 shall be binding upon the legal representatives, successors and assigns of
the Executive and the Company.

  3.   Payment and Benefits.

  (a)   Cash Payment. Hantman shall receive payment aggregating Two million
twenty-five thousand dollars ($2,025,000). Payment shall be made to Hantman as
follows: one half of the above amount shall be paid to Hantman or his estate
within three (3) to five (5) days from the execution of this Agreement and, at
the same time, the remaining half will be deposited in the Trust Account of Tew
Cardenas LLP for disbursement to Hantman, his Estate or Assigns, six (6) months
from the date of this Agreement.     (b)   Waiver of Additional Compensation.
Hantman hereby waives any claim to

 



--------------------------------------------------------------------------------



 



      additional compensation of any kind under the Employment Agreement or
otherwise including, without limitation, any unvested options, restricted stock
units and bonus.

  (c)   Benefits. Hantman’s health insurance coverage shall be continued at the
Company’s expense for a period of twelve (12) months after the date of this
Agreement.

  4.   Intentionally Omitted     5.   Intentionally omitted     6.   Stock
Sales. Hantman agrees that he will abide by the restrictions that apply to an
insider under SEC Rule 144 in any sale of Company stock.     7.  
Non-Competition Agreement.

  (a)   Competition with the Company. For a period of twenty-four (24) months
commencing on the date of this Agreement, Hantman (individually or in
association with, or as a stockholder, director, officer, consultant, employee,
partner, joint venturer, member, or otherwise, of or through any person, firm,
corporation, partnership, association or other entity) shall not, directly or
indirectly, compete with the Company (which for the purpose of this Agreement
also includes any of its affiliates) by acting as an officer (or comparable
position) of, owning an interest in, or providing services to any entity within
any metropolitan area in the United States or other country in which the Company
was actually engaged in business as of the time of termination of employment or
during the Term of this Agreement or where the Company reasonably expected to
engage in business within three (3) months of the date of termination of
employment or the end of the Term of this Agreement. For purposes of this
Agreement, the term “compete with the Company” shall refer to any business
activity in which the Company was engaged during the Term of this Agreement,
provided, however, the foregoing shall not prevent Hantman from (i) accepting
employment with an enterprise engaged in two or more lines of business, one of
which is the same or similar to the Company’s business (the “Prohibited
Business”), if Hantman’s employment is totally unrelated to the Prohibited
Business, (ii) competing in a country where as of the time of the alleged
violation the Company has ceased engaging in business, or (iii) competing in a
line of business which as of the time of the alleged violation the Company has
either ceased engaging in or publicly announced or disclosed that it intends to
cease engaging in; provided, further, the foregoing shall not prohibit Hantman
from owning up to 5% of the securities of any publicly-traded enterprise
provided Hantman is not a director, officer, consultant, employee, partner,
joint venturer, manager, member of, or to such enterprise, or otherwise
compensated for services rendered thereby.

2



--------------------------------------------------------------------------------



 



  (b)   Solicitation of Clients. During the periods in which the provisions of
Section 7(a) shall be in effect, Hantman, directly or indirectly, will not seek
nor accept Prohibited Business from any Client (as defined below) on behalf of
any enterprise or business other than the Company, refer Prohibited Business
from any Client to any enterprise or business other than the Company or receive
commissions based on sales or otherwise relating to the Prohibited Business from
any Client, or any enterprise or business other than the Company. For purposes
of this Agreement, the term “Client” means any person, firm, corporation,
partnership, association or other entity to which the Company or any of its
affiliates sold or provided goods or services during the 24-month period prior
to the time at which any determination is required to be made as to whether any
such person, firm, corporation, partnership, association or other entity is a
Client, or who or which was approached by or who or which has approached an
employee of the Company for the purpose of soliciting business from the Company
or the third party, as the case may be.     (c)   No Payment. Hantman
acknowledges and agrees that no separate or additional payment will be required
to be made to him in consideration of his undertakings in this Section 7, and
confirms he has received adequate consideration for such undertakings.

  8.   Non-Disclosure of Confidential Information.

  (a)   Confidential Information. Confidential Information includes, but is not
limited to, trade secrets, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services (as defined
herein), the Company’s budgets and strategic plans, and the identity and special
needs of Clients, vendors, and suppliers, subjects and databases, data, and all
technology relating to the Company’s businesses, systems, methods of operation,
and Client lists, Client information, solicitation leads, marketing and
advertising materials, methods and manuals and forms, all of which pertain to
the activities or operations of the Company, the names, home addresses and all
telephone numbers and e-mail addresses of the Company’s directors, employees,
officers, executives, former executives, Clients and former Clients. In
addition, Confidential Information also includes Clients and the identity of and
telephone numbers, e-mail addresses and other addresses of executives or agents
of Clients who are the persons with whom the Company’s executives, officers,
employees, and agents

3



--------------------------------------------------------------------------------



 



      communicate in the ordinary course of business. Confidential Information
also includes, without limitation, Confidential Information received from the
Company’s subsidiaries and affiliates. For purposes of this Agreement, the
following will not constitute Confidential Information (i) information which is
or subsequently becomes generally available to the public through no act or
fault of Hantman, (ii) information set forth in the written records of Hantman
prior to disclosure to Hantman by or on behalf of Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by Hantman in writing from a
third party (excluding any affiliates of Hantman) who did not acquire such
Confidential Information or trade secret, directly or indirectly, from Hantman
or the Company. As used herein, the term “Services” shall include all clinical
or pre-clinical research, testing, protocol design, data management, medical
writing, bioavailability studies or analysis, clinical and bioanalytical
services or similar such services conducted by the Company or any affiliate with
respect to any of the foregoing during the Term of Hantman’s employment or the
Term of this Agreement.

  (b)   Legitimate Business Interests. Hantman recognizes that the Company has
legitimate business interests to protect and as a consequence, Hantman agrees to
the restrictions contained in this Agreement because they further the Company’s
legitimate business interests. These legitimate business interests include, but
are not limited to (i) trade secrets, (ii) valuable confidential business,
technical, and/or professional information that otherwise does not qualify as
trade secrets, including, but not limited to, all Confidential Information;
(iii) substantial, significant, or key, relationships with specific prospective
or existing Clients, subjects, vendors or suppliers; (iv) Client goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, methods, operations and procedures.     (c)  
Confidentiality. Following termination of employment and expiration of this
Agreement, the Confidential Information shall be held by Hantman in the
strictest confidence and shall not, (except: with the prior express written
consent of the Company, or by court order, or in defense of litigation against
Hantman), be disclosed to any person other than in connection with Hantman’s
employment by the Company. Hantman further acknowledges that such Confidential
Information as is acquired and used by the Company or its affiliates is a
special, valuable and unique asset. Hantman shall exercise all due and diligent
precautions to protect the integrity of the Company’s Confidential Information
and to keep it confidential whether it is in written form, on electronic media,
oral, or otherwise. Hantman shall not copy any Confidential Information nor
remove any Confidential Information or copies

4



--------------------------------------------------------------------------------



 



      thereof from the Company’s premises, except with the authorization of an
officer of the Company (excluding Hantman). All records, files, materials and
other Confidential Information obtained by Hantman in the course of his
employment with the Company are confidential and proprietary and shall remain
the exclusive property of the Company, its Clients, or subjects, as the case may
be. Hantman shall not, for any reason use for his own benefit or the benefit of
any person or entity with which he may be associated or disclose any such
Confidential Information to any person, firm, corporation, association or other
entity for economic gain, except: with the prior express written consent of an
executive officer of the Company (excluding Hantman), or by court order, or for
the defense of litigation against Hantman.

  9.   Equitable Relief.

  (a)   The Company and Hantman recognize that the obligations under this
Agreement by Hantman are special, unique and of extraordinary character, and
that in the event of the breach by Hantman of the Terms and conditions of this
Agreement or if Hantman, without the prior express consent of the board of
directors of the Company, shall take any action in violation of Section 7 and/or
Section 8, the Company shall be entitled to institute and prosecute proceedings
in any court of competent jurisdiction referred to in Section 9(b) below, to
enjoin Hantman from breaching the provisions of Section 7 and/or Section 8. In
such action, the Company shall not be required to plead or prove irreparable
harm or lack of an adequate remedy at law or post a bond or any security.    
(b)   Any action must be commenced in Miami-Dade County, Florida. Hantman and
the Company irrevocably and unconditionally submit to the exclusive jurisdiction
of such courts and agree to take any and all future action necessary to submit
to the jurisdiction of such courts. Hantman and the Company irrevocably waive
any objection that they now have or hereafter irrevocably waive any objection
that they now have or hereafter may have to the laying of venue of any suit,
action or proceeding brought in any such court and further irrevocably waive any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Final judgment against Hantman or the
Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any liability of Hantman or
the Company therein described, or by appropriate proceedings under any
applicable treaty or otherwise.

  10.   Conflicts of Interest. During the Term of this Agreement, Hantman shall
not, unless approved by the Compensation Committee of the Board Directors,
directly or indirectly:

5



--------------------------------------------------------------------------------



 



  (a)   participate as an individual in any way in the benefits of transactions
with any of the Company’s suppliers, vendors, Clients, or subjects, including,
without limitation, having a financial interest in the Company’s suppliers,
vendors, Clients, or subjects, or making loans to, or receiving loans, from, the
Company’s suppliers, vendors, Clients, or subjects;     (b)   realize a personal
gain or advantage from a transaction in which the Company has an interest or use
information obtained in connection with Hantman’s employment with the Company
for Hantman’s personal advantage or gain; or     (c)   accept any offer to serve
as an officer, director, partner, consultant, manager with, or to be employed in
a professional, medical, technical, or managerial capacity by, a person or
entity which does business with the Company.

  11.   Indemnification. The Company and Hantman reaffirm their existing
Indemnification Agreement. Furthermore, to the extent that the Company maintains
an insurance policy or policies providing liability insurance for directors,
officers, employees, agents or fiduciaries of the Company or any other
corporation, partnership, joint venture, trust, employees benefit plan or other
enterprise which such person serves at the request of the Company, Hantman shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies.     12.   Assignability. The
rights and obligations of the Company under this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company,
provided that such successor or assign shall acquire all or substantially all of
the securities or assets and business of the Company. Hantman’s obligations
hereunder may not be assigned or alienated and any attempt to do so by Hantman
will be void.     13.   Severability.

  (a)   Hantman expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of
Hantman and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on Hantman’s

6



--------------------------------------------------------------------------------



 



      conduct that are reasonable in light of the circumstances and as are
necessary to assure to the Company the benefits of this Agreement. If, in any
judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Agreement,
it is expressly understood and agreed by the parties hereto that the provisions
of this Agreement that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding shall be deemed eliminated, for the
purposes of such proceeding, from this Agreement.

  (b)   If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provision were not included.

  14.   Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar receipted delivery, or next business day delivery, or by facsimile
delivery (in which event a copy shall immediately be sent by Federal Express or
similar receipted delivery), as follows:

         
 
  To the Company:   SFBC International, Inc.
 
      11190 Biscayne Boulevard
 
      Miami, FL 33181
 
      Facsimile: (305) 895-8616
 
       
 
  With a Copy to:   Harris Cramer LLP
 
      1555 Palm Beach Lakes Blvd.
 
      Suite 310
 
      West Palm Beach, FL 33401
 
      Facsimile: (561) 659-0701
 
      Attention: Michael D. Harris, Esq.
 
       
 
  To Hantman:   Arnold Hantman
 
      P.O. Box 5412
 
      Miami Lakes, FL 33014
 
       
 
  With a Copy to:   Gordon Watt, Esq.
 
      4500 Le Jeune Road
 
      Coral Gables, FL 33146

 
      Facsimile: (305) 661-0909

7



--------------------------------------------------------------------------------



 



      or to such other address or facsimile number, as either of them, by notice
to the other may designate from time to time. The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.

  15.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.     16.   Attorneys’ Fees. In
the event that there is any controversy or claim arising out of or relating to
this Agreement, or to the interpretation, breach or enforcement thereof, and any
action or proceeding is commenced to enforce the provisions of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
expenses (including such fees and costs on appeal).     17.   Governing Law.
This Agreement and any dispute, disagreement, or issue of construction or
interpretation arising hereunder whether relating to its execution, its
validity, the obligations provided therein or performance shall be governed or
interpreted according to the internal laws of the State of Florida without
regard to choice of law considerations.     18.   Entire Agreement. This
Agreement constitutes the entire Agreement between the parties and supersedes
all prior oral and written agreements between the parties hereto with respect to
the subject matter hereof. Neither this Agreement nor any provision hereof may
be changed, waived, discharged or terminated orally, except by a statement in
writing signed by the party or parties against which enforcement or the change,
waiver discharge or termination is sought.     19.   Additional Documents. The
parties hereto shall execute such additional instruments as may be reasonably
required by their respective counsel in order to carry out the purpose and
intent of this Agreement and to fulfill the obligations of the parties
hereunder.     20.   Section and Paragraph Headings. The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.     21.   Arbitration. Except
for a claim for equitable relief, any controversy, dispute or claim arising out
of or relating to this Agreement, or its interpretation, application,
implementation, breach or enforcement which the parties are unable to resolve by

8



--------------------------------------------------------------------------------



 



      mutual agreement, shall be settled by submission by either party of the
controversy, claim or dispute to binding arbitration in Miami-Dade County,
Florida (unless the parties agree in writing to a different location), before
three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. In any such arbitration proceeding the parties agree
to provide all discovery deemed necessary by the arbitrators. The decision and
award made by the arbitrators shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

     IN WITNESS WHEREOF, the Company and Hantman have executed this Agreement as
of the date and year first above written.

          SFBC International, Inc. _____________________________________________
  By: _____________________________________________      Title:
____________________________________________       Hantman    
_____________________________________________   By:
_____________________________________________
               Arnold Hantman

9